Order entered December 21, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00449-CV

            IN THE INTEREST OF L.W.G.P., A MINOR CHILD

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DF-19-03769-Z

                                      ORDER

      Before the Court is appellee’s December 20, 2022 second unopposed motion

to extend time to file his brief. Appellee seeks a ten-day extension.

      We GRANT the motion and ORDER the brief be filed no later than January

6, 2023.

                                              /s/   KEN MOLBERG
                                                    JUSTICE